Citation Nr: 1816672	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for left ankle strain.

2.  Entitlement to a compensable disability evaluation for residuals of fractured right ankle.

3.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977, from March 1978 to December 1980, and from April 1981 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a June 2016 hearing.  At his hearing, the Veteran waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2014 to assess the severity of his right ankle disability.  He has not been afforded a VA examination for his left ankle since November 2010.  While the mere passage of time is not a basis for requiring a new examination, the Veteran and his representative have submitted evidence indicating that the Veteran's right and left ankle disabilities have worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see e.g., June 2016 Travel Board Hearing Transcript.  Significantly, the August 2014 examination reported that the Veteran regularly used an ankle brace for his right ankle.  However, during the June 2016 Board hearing, the Veteran stated that he currently used a seated walker because he is unable to stand or walk for prolonged periods of time.  Therefore, the Board finds that a remand is necessary to assess the current severity of the Veteran's service-connected right and left ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A review of the record indicates that the Veteran is currently receiving compensation from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records could affect all claims on appeal.  Therefore, an attempt should be made to obtain these records on remand.  In addition, all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  Obtain and associate with the record SSA records for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Afford the Veteran a VA orthopedic examination to assess the severity of his left ankle strain and residuals of fractured right ankle.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.

The examiner should report all signs and symptoms necessary for rating the Veteran's ankle disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, where possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

All conclusions reached by the examiner should be thoroughly explained.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's three claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


